DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-21 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Alley (US 2003/0190259,  professional drawings seen in US 7,029,627 are referenced herein).
Alley discloses a device for testing saliva, the device comprising: 
a cup comprising an outer planar forward wall (fig. 1, ref. 11 center wall separating the two chambers is outer relative to the outer curved rearward wall providing a D-shaped outer perimeter of the device) connecting to an outer curved rearward wall providing a D-shaped perimeter of the device when viewed from below and above (the outer perimeter wall , an inclined plate (ref. 27 as seen in fig.1 has an opposing wall on the chamber) traversing between the planar forward wall and the curved rearward wall and defining a cavity with a single lowermost extremity positioned at the planar front wall (fig. 1); 
a cap portion positioned at a top portion of the cup, that has a D -shaped outer perimeter when viewed from above, the D-shaped outer perimeter providing an outer most periphery of the device when viewed from above;(upper area of device is the cap portion 20 that includes the upper area of the hollow tube is shaped to cover the D-shaped cup, see fig. 1 and fig. 5) positioned at the opening of the cup, the cap portion having through passage structure comprising a hollow tube (inner wall 15 that extends down from cap portion), the hollow tube extending toward the inclined plate (fig. 1, hollow tube 15 extends to inclined plate); 
a sampling stem (fig. fig. 7, ref. 55) having a proximal portion and a distal portion, the distal portion including a sampling swab (61) for absorbing a liquid sample, the sampling stem insertable into the through cap into the hollow tube through passage structure (fig. 7).
Regarding claim 2. The device of claim 1, the device further comprises a planar face that extends downward from the cap portion into the cup and the planar face comprises a plurality of parallel ribs that define a plurality of elongate channels for engaging a test strip (see fig. 1, ref. 13 which show a plurality of elongated channes for holding test strips).  
Regarding claim 203, the device of claim 1, wherein the inclined plate has a lowermost portion of the plate proximate the planar front wall and an upper most portion of the inclined plate at the rearward wall (see fig. 1).  
Regarding claim 4, the device of claim 2, wherein the test strip holder has a wall extending downwardly from the cap portion that conforms to and follows the D-shaped outer 25perimeter of the device and extends toward the inclined plate, the wall having a planar face positioned at the planar forward wall (see fig. 1 and 6).  
Regarding claim 5, the device of claim 1, wherein the sampling stem further comprises a female threaded portion to cooperate with a male threaded portion on the cap portion (fig. 7, ribs 52 and threads 48).  
Regarding claim 6. The device of claim 5, wherein the sampling stem and the cap portion have a ratchet 30and pawl mechanism for locking the sampling stem on the cap portion (fig. 7, ribs 52 and threads 48).  
Regarding claim 7, the device of claim 1, wherein the inclined plate has a pedestal portion and the 13Attorney Docket No. 705478upwardly facing surface is on the pedestal portion (at the top of the incline portion is a pedestal portion where the sampling stem comes to rest when fully inserted.  See fig. 1).  
Regarding claim 8, the device of claim 2, wherein planar face including a plurality of riblets, said plurality of riblets defining a plurality of channel extensions on said inner face of said planar face for receiving the test strips (the planar face has a plurality of riblets that define channels that receive the test strips, see fig. 1 which shows 2 inner riblets that separates the three channels for holding test strips therein).  
Regarding claim 59, the device of claim 1, wherein the inclined plate has a substantially planar upwardly facing surface extending from the rearward wall to the lowermost portion (see fig. 1).  

Regarding claim 10, Ally discloses a device for testing an analyte in liquid sample, the device comprising: 
a cup comprising a planar forward wall connecting to a curved rearward wall defining a D-shaped outer wall perimeter when viewed from above and below (fig. 1, ref. 11 center wall separating the two chambers is outer relative to the outer curved rearward wall providing a D-shaped outer perimeter of the device);  
10a cap portion positioned at the opening of the cup, the cap portion having through passage structure comprising a hollow tube, the hollow tube extending toward the inclined plate (inner wall 15 that extends down from cap portion; fig. 1, hollow tube 15 extends to inclined plate); and 
a planar face of a holder positioned in the cavity adjacent the planar forward wall of said cup (planar face of test strip holder as seen in fig. 1, ref. 13), 
a plurality of test strips positioned between the planar face and the planar 15forward wall (the test strips are placed in the channels as seen in fig. 1 and 2, 3 channels are disclosed each having a test strip therein); 
wherein the cap portion is positioned at a top portion of the cup, the cap portion has a D- shaped outer perimeter when viewed from above, and the D-shaped outer perimeter provides an outer most periphery of the device when viewed from above (upper area of device is the cap portion 20 that includes the upper area of the hollow tube is shaped to cover the D-shaped cup, see fig. 1 and fig. 5).  
Regarding claim 11, the device of claim 10, wherein the device further comprises a sampling stem 20having a proximal portion and a distal portion, the distal portion including a sampling swab for absorbing a liquid sample (see fig. 4).  
Regarding claim 12, the device of claim 11, wherein the sampling stem and the cap portion have a ratchet and pawl mechanism for locking the sampling stem on the cap portion (fig. 7, ribs 52 and threads 48).  
Regarding claim 13, the device of claim 10, wherein the inclined plate has a pedestal portion for 25contacting the sampling swab at the top of the incline portion is a pedestal portion where the sampling stem comes to rest when fully inserted.  See fig. 1).  
Regarding claim 14, the device of claim 11, further comprising a three dimension gasket within said cavity of said cup between said holder and the inclined plate (see fig. 5, ref. 69).  
Regarding claim 15, the device of claim 10, wherein the planar face includes a plurality of riblets, said plurality of riblets defining a plurality of channel extensions on said inner face of said 30planar face for receiving a test strip (the planar face has a plurality of riblets that define channels that receive the test strips, see fig. 1 which shows 2 inner riblets that separates the three channels for holding test strips therein).  
Regarding claim 16, the device of claim 10, wherein the cup has a lower edge that registers the device in 14Attorney Docket No. 705478an upright position (the cup is flat and sits the device on a flat surface in an upright position).  
Regarding claim 17, Ally discloses a device for testing an analyte in a liquid sample, the device comprising: 
a cup comprising a planar forward wall connecting to a curved rearward wall defining a D- shaped opening and a D-shaped outer perimeter at a top of the cup when viewed 5from above and below (fig. 1, ref. 11 center wall separating the two chambers is outer relative to the outer curved rearward wall providing a D-shaped outer perimeter of the device); 
a plurality of test strips positioned at the forward wall and each of the plurality of test strips extending to the single lowermost extremity of the cavity, all test strips of the device positioned at the planar forward wall (the test strips are placed in the channels as seen in fig. 1 and 2, 3 channels are disclosed each having a test strip therein); 
a D-shaped cap portion positioned at the opening of the cup, the cap portion having through 10passage structure comprising a hollow tube (upper area of device is the cap portion 20 that includes the upper area of the hollow tube is shaped to cover the D-shaped cup, see fig. 1 and fig. 5); the D-shaped cap portion welded or glued to the cup for sealing the D-shaped opening of the cup (this recitation is a method of intended use which does not further structurally limit the instant claims.  The prior art cap seals the cup when placed thereon).  
Regarding claim 18, the device of claim 17, the device further comprises a sampling stem having a proximal portion and a distal portion, the distal portion including a sampling swab for absorbing a liquids sample, the sampling stem insertable into the through passage 15structure and being attachable to the cap portion (fig. fig. 7, ref. 55 stem/swab is attachable to the cap portion as seen in fig. 7), the device having an upwardly facing surface for compressing saliva out of the sampling swab (the device has structure 29 which contacts the swab).  
Regarding claim 19, the device of claim 18, wherein the cup has a thinned region for puncturing with a syringe, the thinned region positioned proximate the containment bottom (fig. 1, shows bottom surface 33 that is a region that is capable of being punctured by a syringe.  The method of intended use recitation does not add a structure to the instant claims).  
Regarding claim 20, the device of claim 18, wherein the sampling stem further comprises a female 20threaded portion to cooperate with a male threaded portion on the cap portion (fig. 7, ribs 52 and threads 48).  
Regarding claim 21, the device of claim 17, wherein the forward wall has a side to side width that defines a maximum side to side width of the cup.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,744,507. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader version of the US 10,744,507 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797